UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 28, 2010 CHINA EXECUTIVE EDUCATION CORP. (Exact name of registrant as specified in its charter) Nevada 333-153574 75-3268300 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building, 110 Moganshan Road, Hangzhou, P.R.China (Address of Principal Executive Offices) (Zip Code) (86) 0571-8880-8109 (Registrant's telephone number, including area code) N/A (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 8.01. Other Events On December 28, 2010, China Executive Education Corp. (the “Company”) issued a press release announcing that its Forboss Annual Summit will be held in Shanghai from December 29 through December 31, 2010. A copy of the press release is attached hereto as Exhibit 99.1. Exhibit 99.1 is being furnished and shall not be deemed “Filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference into any registration statement or other document filed with the Commission. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 Press Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 29, 2010 CHINA EXECUTIVE EDUCATION CORP. By /s/ Kaien Liang Name: Kaien Liang Title: Chief Executive Officer
